El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
En 6 de abril de 1928 Ensebio Benítez, Sergio Muñoz y Domingo Quintana otorgaron un pagaré solidario a favor del Banco de Tabncoa por $3,000. El banco inició proce-dimiento contra los tres deudores nombrados. El 6 de diciembre de 1928 se registró sentencia en rebeldía contra Domingo Quintana y Sergio Muñoz. Luego de un juicio se dictó la misma sentencia contra Ensebio Benítez. Con an-terioridad a la sentencia el demandante obtuvo una orden para asegurar la efectividad de la misma. En cumplimiento de esta orden el mársbal procedió a embargar propiedad per-teneciente al demandado Ensebio Benítez. Se presentó una moción para levantar este embargo substituyéndolo con una fianza. Esta fianza fué suscrita por Santiago Iglesias Silva y Félix Benítez Rexach, el demandante y apelado en este recurso. Co'mo los demandados no pagaron, después de al-gunos procedimientos preliminares que no discutiremos se dictó sentencia contra dichos fiadores por el importe de la *606reclamación. Esta sentencia se convirtió nominalmente en firme.
La demanda en este caso radicada por Félix Benitez Re-xacli contra Sergio Mnñoz y Domingo Quintana aduce que la sentencia obtenida en el caso No. 13503 contra los deu-dores Sergio Muñoz y Domingo Quintana fué cedida o trans-ferida a Félix Benitez Rexach. Los demandados alegaron que lo que Félix Benitez Rexach había hecho en realidad fué pagar la sentencia dictada contra él como fiador y que por ende, como la sentencia en el aludido caso fué satisfe-cha, Félix Benitez Rexach no tenía reclamación alguna contra los deudores principales en el ameritado pleito. La Corte de Distrito de Humacao, aunque tal vez la cuestión no fué claramente suscitada, resolvió que la sentencia contra los fiadores era nula y carecía de todo valor toda vez que el Banco de Tabucoa había dejado de hacer ciertas supuestas cosas necesarias. Nos inclinamos a creer que la corte es-taba equivocada en esta resolución, mas convenimos con el apelado en que ella no determina el caso. La corte aparen-temente resolvía que la actuación de Félix Benitez Rexach nunca podía equivaler a un pago de la sentencia ya que no existía sentencia válida contra él. Empero la sentencia ape-lada debe ser confirmada en vista de que el apelado Félix Benitez Rexach probó durante el juicio que en el caso No. 13503 el Banco de Yabucoa hizo un traspaso claro de su re-clamación. Convenimos con el apelado en que ésta fué. una cesión de la sentencia tan suficiente como podía hacerse.
Los apelantes sostienen que había tres sentencias en el caso, según entendemos, una contra Sergio Muñoz y Domingo Quintana, otra contra Eusebio Benitez y otra más contra Fé-lix Benitez Rexach. Sin embargo, lo que el Banco de Ya-bucoa hizo fué vender la sentencia que había obtenido en el pleito anterior, incluyendo aquella contra Sergio Muñoz y Domingo Quintana. Convenimos con el apelado en que no -hubo prueba en el caso para demostrar que Félix Benitez Rexach en sus negociaciones con el banco pagó la sentencia, *607mas dicha prueba tendió a demostrar que hubo una verda-dera cesión. La corte así lo resolvió. No importa, por con-.siguiente, que la corte estuviese equivocada al decir que la .sentencia contra Félix Benitez Rexach y Santiago Iglesias :Silva era nula y carecía de todo valor.
Igualmente creemos que' no fue un error perjudicial, de serlo, que la corte permitiera que Bafael Buscaglia decla-rara durante el juicio.

La sentencia apelada debe ser confirmada.